DETAILED ACTION 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s response of 3/25/2021 has been entered claims 17-18 and 20 have been cancelled and amended claims 1-16 and 19 are allowed.


Terminal Disclaimer
The terminal disclaimer filed on 3/25/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of copending application 16/394548  has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Reasons for Allowance

Claims 1-16, and 19 are allowed. The following is an examiner’s statement of reasons for allowance: 
Claims 1-16 and 19 are allowed because the prior art of record Nakazawa in view of Blagdon and NPL to  Jana Orsavova do not teach or suggest, singularly or in combination, at least the limitations of the base claims 1 that requires a feed additive composition as instantly claimed where the feed composition comprises at least one hydrogenated vegetable oil and hydrogenated animal oil having a melting point of higher than 50°C and lower than 90°C, lecithin in from 0.05 weight% to 6 weight%, a natural vegetable oil from 0.01 weight% to less than 0.8 weight%, based on the total weight of the composition, water from 0.1 weight% to 6 weight%%, based on the total weight of the composition in conjunction with a biologically active substance from 30 weight% to less than 65 weight%, based on the total weight of the composition and in conjunction with “a surface layer” that is “substantially free of the biologically active substance”, 
Applicant's interview discussion of 3/15/2021 in light of the amendments and terminal Disclaimer. Of 3/25/2021 have been found persuasive.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTI CHAWLA whose telephone number is (571)272-8212.  The examiner can normally be reached on M-F 9:30- 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JYOTI CHAWLA/Primary Examiner, Art Unit 1792